48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John J. McCARTHY, Appellant,v.UNITED STATES ATTORNEY GENERAL; John Doe;  John Doe, Appellees.
No. 94-2960.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 15, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this Bivens action, John J. McCarthy appeals the District Court's1 grant of summary judgment in favor of defendants and denial of his motion to amend/supplement his complaint.  Having carefully reviewed the record and the parties' briefs, we conclude that summary judgment was correctly granted to defendants and that the District Court did not abuse its discretion in denying leave to amend or supplement the complaint.  Thus, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota